Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bunch on 5/19/2021.

The application has been amended as follows: 
Line 17 of claim 10 currently reads “lowered position;”, this has been replaced with –lowered position so that said plate moves entirely by gravity from the raised position to the lowered position;--.
Line 19 of claim 15 currently reads “lowered position;”, this has been replaced with –lowered position so that said plate moves entirely by gravity from the raised position to the lowered position;--.
Line 23 of claim 19 currently reads “lowered position;”, this has been replaced with –lowered position so that said plate moves entirely by gravity from the raised position to the lowered position;--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 10, 15, and 19 are allowed because the prior art of record fails to teach or suggest an apparatus for selectively trapping a caught fish within an ice hole that comprises a generally circular plate pivotally secured to the lower end of a leg, said plate being configured to be disposed within and alongside of the ice hole, said plate being movable between a lowered position disposed at least partially inside the ice hole and a raised position 
The best prior art of record is Traut (US #5140767) which does teach an apparatus for selectively trapping a caught fish within an ice hole that comprises a generally circular plate pivotally secured to the lower end of a leg, said plate being configured to be disposed within and alongside of the ice hole, said plate being movable between a lowered position disposed at least partially inside the ice hole and a raised position disposed inside and extending across the ice hole, said plate being normally gravitationally biased towards the lowered position.  However in Traut does not teach that the plate moves entirely by gravity from the raised position to the lowered position, instead Traut teaches that a spring is used to help assist the plate to move back to the lowered position which results in Traut teaching away from this limitation and there is no obvious motivation to remove the spring of Traut without the use of hindsight reconstruction.
Another prior art of record is Myroniuk (US #5,784,824) which does teach an apparatus for selectively trapping a caught fish within an ice hole that comprises a generally circular plate secured to the lower end of a leg that can rotate, however the plate of Myroniuk does not teach that the plate moves between a raised and a lowered position, instead the plate of Myroniuk rotates about a vertical axis to move between an open and closed position.  Additionally the actuation of the plate of Myroniuk is also aided by a spring, so even if the plate was converted to move between a raised and lowered position it would still not be moving solely due to gravity.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the plate rotate about a vertical axis to move between an open and closed position entirely under the force of gravity because these modifications would require altering the entire structure of the system and those modifications would only be obvious through the use of hindsight reconstruction.
Another prior art of record is Kuny (US #9,439,406) which does teach an apparatus for selectively trapping a caught fish within an ice hole that comprises a generally circular plate pivotally secured to the lower end of a leg, said plate being configured to be disposed within and alongside of the ice hole, said plate being movable between a lowered position and a raised position said plate being normally gravitationally biased towards the lowered position so that said plate moves entirely by gravity from the raised position to the lowered position.  However, the plate of Kuny is disposed in a position that is extending across the ice hole when the plate is in the lowered position rather than when the plate is in the raised position, it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kuny to have the plate be in a position to extend across the ice hole while in the raised position because it would require an entire overhaul of the plate and the actuation mechanism for the plate, and these modifications would only be obvious through the use of hindsight reconstruction. 
Claims 13, 14, 18, and 20 are allowed due to their respective dependence on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647